      Case 2:18-cv-03061-MCE-AC Document 42 Filed 03/11/19 Page 1 of 4


 1 GREGORY P. STONE (State Bar No. 78329)
   gregory.stone@mto.com
 2 JEREMY K. BEECHER (State Bar No. 301272)
   Jeremy.beecher@mto.com
 3 MUNGER, TOLLES & OLSON LLP
   350 South Grand Avenue, Fiftieth Floor
 4 Los Angeles, California 90071-3426
   Telephone:    (213) 683-9100
 5 Facsimile:    (213) 687-3702

 6 CAROLYN HOECKER LUEDTKE (State Bar No. 207976)
   carolyn.luedtke@mto.com
 7 MUNGER, TOLLES & OLSON LLP
   560 Mission Street, Twenty-Seventh Floor
 8 San Francisco, California 94105
   Telephone:     (415) 512-4000
 9 Facsimile:     (415) 512-4077

10 Attorneys for Plaintiff Intel Corporation

11 ALTO LITIGATION, PC
     Bahram Seyedin-Noor (Bar No. 203244)
12   bahram@altolit.com
     Daniel Sakaguchi (Bar No. 222722)
13   daniel@altolit.com
     Bryan Ketroser (Bar No. 239105)
14   bryan@altolit.com
     Monica Mucchetti Eno (Bar No. 164107)
15   monica@altolit.com
   4 Embarcadero Center, Suite 1400
16 San Francisco, CA 94111
   Telephone: (415) 779-2586
17 Facsimile: (866) 654-7207

18 Attorneys for Defendant Doyle Rivers
19                               UNITED STATES DISTRICT COURT

20                               EASTERN DISTRICT OF CALIFORNIA

21                                    SACRAMENTO DIVISION

22

23 INTEL CORPORATION,                               Case No. 2:18-cv-03061-MCE-AC

24                  Plaintiff,                      JOINT STATUS REPORT TO COURT
                                                    PURSUANT TO FEBRUARY 19, 2019,
25            vs.                                   FEBRUARY 26, 2019, AND MARCH 4,
                                                    2019 ORDERS
26 DOYLE RIVERS, an individual, and DOES 1
   through 10, inclusive,,                          Judge: Hon. Morrison C. England, Jr.
27                                                  Crtrm.: 7
                  Defendant.
28

     41336451.1
                                          JOINT STATUS REPORT
      Case 2:18-cv-03061-MCE-AC Document 42 Filed 03/11/19 Page 2 of 4


 1            Plaintiff Intel Corporation (“Intel”) filed a motion for a preliminary injunction against

 2 Defendant Doyle Rivers (“Rivers”). The Court heard oral argument on February 7, 2019 from

 3 counsel for both parties. The Court issued an order on February 19, 2019 (Docket No. 36) that

 4 contained a temporary restraining order and an order outlining in detail an inspection that the

 5 Court held Intel is entitled to do of Rivers’ home computer and any smart printers connected to his

 6 home computer (the “Order”). In that Order, the Court asked the parties to submit a status report

 7 to the Court on February 21, 2019 outlining the status of the inspection and the need, if any, for a

 8 preliminary injunction. On February 21, 2019 and March 1, the parties provided joint status

 9 reports and stipulated proposed orders extending the temporary restraining order to March 1, 2019

10 and then to March 11, 2019. On March 4, 2019, the Court signed a stipulated proposed order that

11 extended the temporary restraining order to March 11, 2019 and ordered the parties to provide a

12 joint status report on that date. (Docket No. 41).

13            The parties now jointly submit this further status report and inform the Court that the

14 forensic inspection of Rivers’ home computer and smart printers is nearing completion. The

15 parties need time to review the findings that they anticipate will be completed shortly and to

16 prepare and submit a joint status report with each party’s recommendation (or a joint

17 recommendation) for next steps with respect to the injunction. Therefore, the parties request that

18 the Court continue the temporary restraining order (Docket No. 41) one more time until March 19,
19 2019 to allow the parties more time to conduct the forensic inspection and prepare a joint status

20 report with the results.

21            1.     Inspection of Rivers’ Computer and Associated Printers
22            Rivers turned over his personal computer and several printers to Intel’s forensics vendor,

23 Stroz Friedberg, as ordered, on February 8, 2019. Since that time Stroz Friedberg has been

24 following the protocol for first preserving the data on the computer and then running searches on

25 the computer. The analysis by Stroz Friedberg is still not completed. As Stroz Friedberg has

26 conducted its analysis, there has been some jointly agreed upon follow-up that has taken additional

27 time. In addition, the parties have been proceeding under the process set forth in the Order for

28 Rivers to be able to review search term hits for privilege and other personally sensitive

     41336451.1                                         -2-
                                             JOINT STATUS REPORT
      Case 2:18-cv-03061-MCE-AC Document 42 Filed 03/11/19 Page 3 of 4


 1 information pursuant to the protocol in the Court’s order. The parties are working cooperatively

 2 with one another and with Stroz Friedberg to complete the analysis, which the parties believe will

 3 be completed soon.

 4            In sum, the inspection of Rivers’ home computer and associated printers by Stroz

 5 Friedberg is underway, but it is not complete. The parties jointly request additional time to

 6 complete the analysis and prepare a substantive joint status report.

 7            2.     Temporary Restraining Order
 8            The Order put a temporary restraining order in place through today. See Section I. The

 9 Court ordered as follows:

10            Defendant Rivers shall not possess, use, retain, keep, hold, disclose, disseminate,
              access, or utilize any confidential, proprietary, or trade secret Intel information or
11            documents related to 3D XPoint or Intel’s Optane branded products, including
              about personnel working on those products, that he acquired while working for
12            Intel and that contain information Intel has not disclosed outside of Intel (which
              includes information or documents shared with others under a nondisclosure
13            agreement protecting its confidentiality) (with “documents” including all electronic
              versions of documents, data, spreadsheets, or any other hard copy or electronic
14            stored information derived from such documents or information).

15            The Court extended that order by stipulation of the parties on February 26, 2019 to March

16 1, 2019. (Docket No. 39). The Court extended that order by stipulation of the parties on March 4,

17 2019 to March 11, 2019. (Docket No. 41). The parties stipulate and hereby agree that the Court’s

18 temporary restraining order set forth above shall be extended again, this time until March 19,
19 2019, at which point Intel and Rivers will jointly submit a further update to the Court on the status

20 of the inspection of Rivers’ computer and associated printers and will provide a further update on

21 the parties’ position on the need for a preliminary injunction. The parties separately submit a

22 proposed order effectuating this stipulated extension of the temporary restraining order to March

23 19, 2019 pursuant to the parties’ stipulation and requiring a further update to the Court by March

24 19, 2019.

25

26

27

28

     41336451.1                                        -3-
                                             JOINT STATUS REPORT
      Case 2:18-cv-03061-MCE-AC Document 42 Filed 03/11/19 Page 4 of 4


 1 DATED: March 11, 2019                          Respectfully submitted,

 2                                                MUNGER, TOLLES & OLSON LLP
 3

 4
                                                  By:         /s/ Jeremy K. Beecher
 5                                                     JEREMY K. BEECHER
                                                  Attorneys for Plaintiff Intel Corporation
 6

 7

 8 DATED: March 11, 2019                          ALTO LITIGATION, PC

 9

10
                                                  By:         /s/ Daniel Sakaguchi
11                                                     DANIEL SAKAGUCHI
12                                                Attorneys for Defendant Doyle Rivers

13

14

15
                                            ECF ATTESTATION
16
              I, Jeremy K. Beecher, am the ECF user whose account is being used to file this document.
17
     In accordance with Civil Local Rule 5-1(i)(2), I attest that concurrence in the filing of this
18
     document has been obtained from all signatories.
19

20

21

22

23

24

25

26

27

28

     41336451.1                                         -4-
                                            JOINT STATUS REPORT
